     Case 1:19-cv-01553-DAD-JLT Document 24 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND JONES,                                     No. 1:19-cv-01553-NONE-JLT (PC)

12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN PART AND
13           v.
                                                         DISMISSING ACTION
14    PEREZ, et al.,
                                                         (Doc. No. 23)
15                       Defendants.

16

17          Plaintiff Raymond Jones is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint failed to state a claim on which relief can be granted. (Doc. No. 14.)

22   Plaintiff was granted leave to amend his complaint in order to attempt to cure the deficiencies

23   noted in the screening order. (Id. at 6.) Though the judge provided plaintiff three extensions of

24   time in which to do so (Doc. Nos. 16, 19, 21), plaintiff has failed to file an amended complaint or

25   otherwise respond to the screening order.

26          Therefore, on September 28, 2020, the magistrate judge issued an order to show cause

27   why this action should not be dismissed for plaintiff’s failure to comply with court orders. (Doc.

28   No. 22.) The judge cautioned plaintiff that “failure to comply with this order will result in a
     Case 1:19-cv-01553-DAD-JLT Document 24 Filed 12/08/20 Page 2 of 2


 1   recommendation that this case be dismissed for failure to state a claim and to obey court orders.”

 2   (Id. at 2.) Plaintiff has failed to respond to the order to show cause.

 3          Accordingly, on November 3, 2020, the assigned magistrate judge issued findings and

 4   recommendations, recommending that this action be dismissed due to plaintiff’s failure to obey

 5   court orders and failure to state a claim on which relief can be granted. (Doc. No. 23.) The

 6   findings and recommendations were served on plaintiff and provided him 14 days to file

 7   objections thereto. (Id. at 2.) Plaintiff has not filed any objections and the time do so has passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

10   and recommendations to be supported by the record and proper analysis with respect to dismissal

11   for failure to obey a court order. The court therefore finds it unnecessary to evaluate or rule upon

12   whether or not plaintiff’s claims should be dismissed for failure to state a claim.

13          Accordingly,

14          1.      The findings and recommendations issued on November 3, 2020 (Doc. No. 23) are

15                  adopted insofar as they recommend that this action be dismissed due to plaintiff’s

16                  failure to obey court orders;

17          2.      This action is dismissed for plaintiff’s failure to obey court orders; and

18          3.      The Clerk of the Court is directed to assign a district judge to this action for

19                  purposes of closure and to close this case.

20   IT IS SO ORDERED.
21
        Dated:     December 7, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                         2
